Title: Abigail Adams to Thomas Jefferson, 5 December 1787
From: Adams, Abigail
To: Jefferson, Thomas


        
          London Grosvenour square December 5th 1787—
        
        Mrs Adams presents her respectfull compliments to Mr Jefferson and asks the favour of him to permit petit to purchase for her ten Ells of double Florence of any fashionable coulour, orange excepted which is in high vogue here. Mrs A excepts green also of which she has enough. Mr Rucker if in Paris will be so kind as to take Charge of it, & mrs Adams will send the money by mr Trumble who will be in Paris some time next week—
        By Letters this day received from Boston, it appears that a convention was agreed too, by both Houses, & that it is to meet, the second wednesday in Janary
        Mr King writes that mr Jeffersons commission, is renewed at the court of France, & mr Adams’s resignation accepted, so that we shall quit this country as soon in the Spring as we can go with Safety.
        Love to the Young Ladies & thank my dear Polly for her pretty Letter—
      